Title: James Madison to Joseph Kerr and Others, 27 April 1835
From: Madison, James
To: Kerr, Joseph,Lawrence, R. J.,Herbert, B. W.


                        
                            
                            
                                
                                    Montpellier
                                
                                April 27. 1835
                            
                        
                        
                        
                        I have received young friends, your letter of the 18. communicating my appointment as an honorary Member of
                            the Washington Literary Society, of Washington College. Viewing with gratification every Institution favorable to the
                            cause of Literature and Science, I cannot be insensible to the tribute of respect, from that, of which you are the
                            Committee.
                        In my present condition I can only express the acknowledgements due from me, with my best wishes, that the
                            Members of the Institution, and yourselves particularly, may, by an enlightened and useful career, fulfil the objects of
                            it.
                        
                        
                            
                                James Madison
                            
                        
                    